Citation Nr: 0833353	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
14, 2001, for service connection for residuals, right 
ophthalmic artery aneurysm, post operative, associated with 
hypertension.

2.  Entitlement to an effective date earlier than September 
14, 2001, for a 20 percent rating for residuals, subarachnoid 
hemorrhage due to right middle cerebral artery aneurysm, with 
right arm deficit, associated with hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted an increase from 10 
percent to 20 percent for the veteran's service-connected 
subarachnoid hemorrhage secondary to cerebral aneurysm, with 
residual right arm incoordination, effective December 26, 
2001.  

This appeal also arises from an April 2003 rating decision of 
the RO which granted service connection for residuals, right 
periophthalmic/intracavernous aneurysm, effective April 27, 
2002.  

The veteran disagreed with the effective date of both grants 
and the current appeal ensued.

In June 2006, the veteran testified during a Board hearing in 
Washington, D.C., before an Acting Veterans Law Judge who is 
no longer employed by the Board.  By correspondence dated in 
August 2008 the veteran waived her right to an additional 
hearing.  A transcript of the hearing is of record.  

In the Board's June 2006 remand, additional issues of 
entitlement to an earlier effective date for service 
connection for hypertension and entitlement to a total rating 
based upon individual unemployability (TDIU) were referred to 
the RO and are not currently on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's claim for entitlement to service connection 
for residuals of a right periophthalmic/intracavernous 
aneurysm was received by VA on February 27, 2002 and an 
informal claim was received on September 14, 2001; there is 
no evidence of any earlier formal or informal claim being 
received by VA.

3.  The August 1999 rating decision granting service 
connection for subarachnoid hemorrhage middle cerebral artery 
aneurysm, PO, secondary to hypertension with an initial 10 
percent rating is final.

4.  The veteran's claim for an increased rating for 
residuals, subarachnoid hemorrhage due to right middle 
cerebral artery aneurysm, with right arm deficit, associated 
with hypertension, was received on December 26, 2001 and an 
informal claim was received on September 14, 2001; there is 
no evidence of any earlier formal or informal claim and no 
factually ascertainable evidence of an increase within the 
year prior to that claim being received by VA.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
14, 2001, for the grant of service connection for residuals, 
right ophthalmic artery aneurysm, post operative, associated 
with hypertension, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than September 
14, 2001, for the assignment of a 20 percent rating for 
residuals, subarachnoid hemorrhage due to right middle 
cerebral artery aneurysm, with right arm deficit, associated 
with hypertension, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2006.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the letter of July 2006. 

Although a fully compliant notice letter was not sent before 
the initial RO decision in these matters, the Board finds 
that this error was not prejudicial to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of her claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Earlier Effective Date-residuals, right ophthalmic artery 
aneurysm

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2007).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007). 

In this case, the veteran and her representative contend that 
she is entitled to an effective date earlier than September 
14, 2001, for the award of service connection for residuals, 
right ophthalmic artery aneurysm, post operative, associated 
with hypertension.  During her Board hearing, the veteran and 
her representative said that she is entitled to service 
connection from 1996, the date her first aneurysm and her 
hypertension manifested.  (Transcript, at p. 6).

According to the evidence of record, the veteran submitted a 
claim for service connection for hypertension and a cerebral 
aneurysm which was received at the RO on September 9, 1996.  
She did not specifically claim disability for a right 
ophthalmic artery aneurysm or a right 
periophthalmic/intracavernous aneurysm. 

In a February 1997 rating decision, the RO denied service 
connection for hypertension and for intracranial subarachnoid 
hemorrhage secondary to a cerebral aneurysm.  The veteran was 
notified of the denial, but did not appeal.  

In February 1997, the veteran's physician submitted a letter 
to the RO stating that in patients with aneurysms 
hypertension may lead to aneurysmal hemorrhage.  The RO 
treated the letter as a claim for benefits and in a March 
1997 rating decision again denied service connection for 
hypertension and for intracranial subarachnoid hemorrhage 
secondary to a cerebral aneurysm.  The veteran was notified 
of the denial, but did not appeal.  

In April 1997, the veteran again submitted a claim for 
service connection for hypertension and a cerebral aneurysm.  
In a September 1997 rating decision, the RO denied service 
connection for hypertension and found that service connection 
for subarachnoid hemorrhage was not a well grounded claim.  
The veteran was notified of the decision, but did not appeal.

In October 1997, the veteran submitted a request to reopen 
her claim for service connection.  In a June 1998 rating 
decision, the RO found that new and material evidence had not 
been received to reopen her claim for hypertension and for a 
secondary subarachnoid hemorrhage.  The veteran was notified 
of the denial and filed a timely Notice of Disagreement. 

Subsequently, in an August 1999 RO rating decision, the 
veteran was granted service connection for subarachnoid 
hemorrhage middle cerebral artery aneurysm, PO, secondary to 
hypertension.  She was awarded a 10 percent rating, effective 
April 10, 1997.  (In this same decision, she was also granted 
service connection for hypertension with a 10 percent rating, 
effective April 10, 1997).  The veteran filed a timely Notice 
of Disagreement but later failed to file a timely VA Form 9 
(Substantive Appeal) to this decision.  Therefore, she did 
not perfect an appeal of either the effective dates or the 
ratings awarded through this decision and they became final 
in August 2000.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104 (2007). 

The Board's review of the claims file indicates that the 
veteran never specifically raised, and the RO never 
addressed, a claim for service connection for a disability 
related to the right eye or the right ophthalmic artery 
aneurysm until the VA received a claim for benefits from the 
veteran date-stamped on February 27, 2002 (the RO's April 
2003 rating decision said it was received on April 27, 2002).  
Although in her February 27, 2002 claim the veteran requested 
an increased rating for another disability as well as an 
entitlement to a TDIU, the RO, in a April 2003 rating 
decision, inter alia, granted service connection for what was 
characterized as residuals of a right periophthalmic/ 
intracavernous aneurysm and awarded a 30 percent rating.  The 
RO based its decision on medical evidence that had been 
developed, in particular a March 2003 fee-based VA 
examination, and assigned an effective date of April 27, 
2002, the date the RO incorrectly claimed the veteran's claim 
for benefits was received at VA.

Within a year prior to the veteran's February 27, 2002 claim 
for benefits, on September 14, 2001, VA had received 
correspondence from a Member of Congress along with the 
veteran's letter to Congress of September 7, 2001 requesting 
compensation for two aneurysms.  In a November 2003 rating 
decision, the RO accepted this correspondence as the 
veteran's informal claim for service connection for what is 
now characterized as residuals, right ophthalmic artery 
aneurysm, post operative, associated with hypertension, and 
established September 14, 2001 as the proper effective date 
for service connection for the right middle cerebral artery 
aneurysm and for the right ophthalmic artery aneurysm.  See 
38 C.F.R. § 3.155.

There is no evidence in the record of any other informal 
claim for benefits related to the veteran's right ophthalmic 
artery aneurysm being received by VA in the year before 
February 27, 2002.

The effective date for an award of disability compensation is 
the date of receipt of the claim by VA unless the claim is 
received within one year after the veteran's separation from 
service.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).  As the veteran separated from service 
on December 31, 1994, and VA received her informal claim on 
September 14, 2001, the claim was not received by VA within 
one year after the veteran's separation from service.  
Therefore, the effective date for service connection for 
residuals, right ophthalmic artery aneurysm, post operative, 
associated with hypertension, is the date the informal claim 
was received by VA, or September 14, 2001.

The Board acknowledges the veteran and her representative's 
contention that she filed claims related to hypertension and 
a cerebral aneurysm as early as 1996.  However, there is no 
evidence in the claims file that she pursued a specific claim 
for service connection for residuals of a right ophthalmic 
artery aneurysm until she wrote a Member of Congress in 
September 2001 that she wished assistance with her service-
connected disability claim as a result of having two (2) 
cerebral aneurysms.  VA law and regulations require a claim 
to be filed in order for benefits to be paid to any 
individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
No VA provision allows for an earlier effective date for a 
grant of service connection based on the argument that VA 
should consider all of a veteran's possible disorders when 
she files a claim for service connection for one specific 
disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.400 (2007); see also Andrews v. Principi, 16 Vet. App. 309, 
317 (2002), quoting Rodriguez v. West, 189 F.3d 1351 
(Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 5102 or 7722 
indicates, or even suggests, that the Secretary's failure to 
provide assistance to a claimant justifies ignoring the 
unequivocal command in 38 U.S.C. § 5110(a) that the effective 
date of benefits cannot be earlier than the filing of an 
application therefore). 

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
September 14, 2001, for service connection for residuals, 
right ophthalmic artery aneurysm, post operative, associated 
with hypertension.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for this service connection claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

Earlier Effective Date- Increased rating for residuals, 
subarachnoid hemorrhage

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was  made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

Generally, Board decisions are final from the stamped mailing 
date on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of CUE, or a timely 
notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100 (2007).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2007).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(b).

According to the evidence of record, the veteran was granted 
service connection for subarachnoid hemorrhage middle 
cerebral artery aneurysm, PO, secondary to hypertension, in 
an August 1999 RO rating decision.  She was awarded a 10 
percent rating, effective April 10, 1997.  The veteran filed 
a timely Notice of Disagreement but later failed to file a 
timely VA Form 9 (Substantive Appeal) to this decision.  
Therefore, she did not perfect an appeal of either the 
effective date or the rating awarded and this decision became 
final in August 2000.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104 (2007). 

According to the evidence of record, the veteran first 
requested an increased rating for residuals of a subarachnoid 
hemorrhage middle cerebral artery aneurysm in a claim 
received by VA on December 26, 2001.  In the March 2003 
rating decision under appeal, the RO characterized the 
disability at issue as subarachnoid hemorrhage secondary to 
cerebral aneurysm with residual right arm incoordination and 
increased from 10 percent to 20 percent the disability 
rating, effective December 26, 2001.

Within a year of the veteran's claim for benefits on December 
26, 2001, however, VA had received correspondence from a 
Member of Congress on September 14, 2001, along with the 
veteran's letter of September 7, 2001 in which she requested 
compensation for two aneurysms.  In a November 2003 rating 
decision, the RO accepted this congressional correspondence 
as the veteran's informal claim for an increased rating for 
what is now characterized as residuals, subarachnoid 
hemorrhage due to right middle cerebral artery aneurysm, with 
right arm deficit, associated with hypertension.  See 
38 C.F.R. § 3.155.

The record does not demonstrate that the veteran made an 
earlier application to increase from 10 percent to 20 percent 
her rating for this service-connected subarachnoid hemorrhage 
disorder.  There is no evidence in the record of any other 
informal claim for an increased rating for residuals of the 
veteran's subarachnoid hemorrhage being received by VA in the 
year before December 26, 2001.

The veteran's service-connected residuals, subarachnoid 
hemorrhage due to right middle cerebral artery aneurysm, with 
right arm deficit, associated with hypertension, is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8009-8513 (2007), 
most closely analogous to residuals of a hemorrhage affecting 
the right arm.  In a March 2003 rating decision, the RO 
stated that the basis for increasing the rating from 10 
percent to 20 percent for this disability were findings 
analogous to a mild incomplete paralysis of the peripheral 
nerves of the right arm, noted in the June 2002 fee-based VA 
examination.  Findings in that examination report related to 
supination and pronation of the hands, rapid finger touch 
decreased on the right, and the cradling of the veteran's 
right hand with a semi-claw position of the fingers.  That 
examination report is dated after the veteran filed her 
formal and informal claims for an increase.  

Copies of service hospital and clinic medical records dated 
from 1994, and from January 1997 to November 2006, include 
results of an x-ray in May 2000 that showed both hands were 
within normal limits.  And a February 2001 CT scan of the 
head indicated no evidence of a recurrent hemorrhage.  The 
Board's review of the claims folder shows there is no 
factually ascertainable evidence in the claims folder 
demonstrating an increase in the veteran's right arm 
disability within one year prior to September 14, 2001.

Under the facts in this case, the veteran did not perfect her 
appeal of the RO's August 1999 decision granting service 
connection and a 10 percent rating for residuals of her 
subarachnoid hemorrhage disorder.  Therefore, that decision 
and her 10 percent rating became final.  The appropriate 
effective date for the assignment of the higher, or 20 
percent rating for service-connected residuals, subarachnoid 
hemorrhage due to right middle cerebral artery aneurysm, with 
right arm deficit, associated with hypertension, is September 
14, 2001, the date of the veteran's informal claim for an 
increase.  This is the date now assigned by the RO; 
therefore, no earlier effective date is warranted.  There is 
no evidence of any earlier unadjudicated formal or informal 
claim for an increase and no factually ascertainable evidence 
demonstrating an increase in right arm disability within one 
year prior to September 2001.  Therefore, the claim for an 
effective date earlier than September 14, 2001, for a 20 
percent rating for residuals, subarachnoid hemorrhage due to 
right middle cerebral artery aneurysm, with right arm 
deficit, associated with hypertension, must be denied.  The 
preponderance of the evidence is against the claim.  




ORDER

Entitlement to an effective date earlier than September 14, 
2001, for service connection for residuals, right ophthalmic 
artery aneurysm, post operative, associated with 
hypertension, is denied.

Entitlement to an effective date earlier than September 14, 
2001, for the assignment of a 20 percent rating for 
residuals, subarachnoid hemorrhage due to right middle 
cerebral artery aneurysm, with right arm deficit, associated 
with hypertension, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


